United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-10984
                         Conference Calendar


BOBBY WATSON,

                                     Plaintiff-Appellant,

versus

B.J. WINBORN,

                                     Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:02-CV-13
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Bobby Watson (“Watson”), Texas state prisoner #581473,

appeals the district court’s dismissal of his 42 U.S.C. § 1983

complaint as frivolous and for failure to state a claim upon

which relief could be granted.    See 28 U.S.C. § 1915(e)(2).

Watson argues that the district court erred in dismissing his

complaint because the evidence established that Correctional

Officer B.J. Winborn violated prison procedures when he made

sexual advances and racial slurs directed toward Watson.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10984
                                -2-

     The district court did not err in determining that Watson’s

claims were not actionable under 42 U.S.C. § 1983 because verbal

threats, name calling, and threatening gestures by prison guards

do not amount to a constitutional violation.     See Calhoun v.

Hargrove, 312 F.3d 730, 733 (5th Cir. 2002); Robertson v. Plano

City of Texas, 70 F.3d 21, 24 (5th Cir. 1995).     Watson’s

contention that Winborn should have been prosecuted for his

behavior is not actionable under 42 U.S.C. § 1983.     See Oliver v.

Collins, 904 F.2d 278, 281 (5th Cir. 1990).    Finally, Watson’s

contention that Winborn failed to follow prison regulations lacks

merit because a state’s failure to follow its own procedural

regulations does not establish a constitutional violation.        See

Jackson v. Cain, 864 F.2d 1235, 1251-52 (5th Cir. 1989).

     Watson’s appeal is without arguable merit and is dismissed

as frivolous.   See 5TH CIR. R. 42.2; Howard v. King, 707 F.2d

215, 219-20 (5th Cir. 1983).   The dismissal of the appeal as

frivolous and the district court’s dismissal of Watson’s

42 U.S.C. § 1983 complaint as frivolous and for failure to

state a claim each count as a “strike” under the three-strikes

provision of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons,

103 F.3d 383, 387-88 (5th Cir. 1996).     Watson is CAUTIONED that

if he accumulates three “strikes” under 28 U.S.C. § 1915(g), he

will not be able to proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any
                           No. 02-10984
                                -3-

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.